Name: Council Regulation (EEC) No 1830/84 of 19 June 1984 confirming Commission Regulation (EEC) No 1087/84 introducing protective measures in respect of certain electronic piezo-electric quartz watches with digital display
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6. 84 Official Journal of the European Communities No L 172/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1830/84 of 19 June 1984 confirming Commission Regulation (EEC) No 1087/84 introducing protective measures in respect of certain electronic piezo-electric quartz watches with digital display Whereas it is appropriate, therefore, by virtue of Article 1 5 (6) of Regulation (EEC) No 288/82, that the Council confirm Commission Regulation (EEC) No 1087/84, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 15 (5) and (6) thereof, Whereas, by Regulation (EEC) No 1087/84 (^ the Commission established measures applicable to certain electronic piezo-electric quartz watches with digital display ; Whereas two Member States remitted an appeal on the said Regulation to the Council on 18 May 1984 ; Whereas the Council's discussions have shown that the situation which induced the Commission to adopt Regulation (EEC) No 1087/84 is persisting ; whereas retention of the said measures is therefore justified ; HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1087/84 is hereby confirmed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1984. For the Council ( The President C. CHEYSSON (') OJ No L 35, y. 2. 1982, p. 1 . (2) OJ No L 106, 19. 4. 1984, p. 31 .